Third District Court of Appeal
                               State of Florida

                          Opinion filed March 9, 2016.
                              ________________

                               No. 3D15-1476
                          Lower Tribunal No. 13-678
                             ________________


                           MEH BYRON 4 LLC,
                                   Appellant,

                                        vs.

                Federal National Mortgage Association,
                                   Appellee.



      An Appeal from the Circuit Court for Miami-Dade County, Barbara Areces,
Judge.

      Max A. Goldfarb, for appellant.

      Popkin & Rosaler, Mary Pascal Stella and Daniel Stein, (Deerfield Beach),
for appellee.


Before WELLS, FERNANDEZ and LOGUE, JJ.

                       ON CONFESSION OF ERROR
WELLS, Judge.

       MEH BYRON 4 LLC appeals from a final judgment of foreclosure claiming

that as the current owner of the encumbered property it should not have been

dropped as a party to the instant foreclosure action on the morning of trial.

Appellee, Federal National Mortgage Association, concedes that as the owner of

the property at issue, MEH BYRON 4 LLC was an indispensable party to this

action and should not have been precluded from participating in this action. We

agree. See Davanzo v. Resolute Ins. Co., 346 So. 2d 1227, 1228 (Fla. 3d DCA

1977) (“One who holds legal title to mortgaged property is an indispensable party

defendant in a suit to foreclose a mortgage and a court cannot properly adjudicate

the matters involved in this suit when it appears indispensable parties are not in

some proper way actually or constructively before the court.”).

       For these reasons and on Federal National Mortgage Association’s

confession of error, we reverse the final judgment entered below and remand for

reinstatement of MEH BYRON 4 LLC as a party and for further proceedings in

this action.

       Reversed and remanded.




                                         2